Case 1:19-cv-03366-RCL Document 39-1 Filed 04/30/20 Page 1 of 3   1


                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

  * * * * * * * * * * * * * * * *
 JOSEPH MICHAEL ARPAIO,                  )
                Plaintiff,               )   Civil Action
 vs.                                     )   No. 18-2894
                                         )
 JEFF ZUCKER, et al.,                    )   July 25, 2019
                                         )
                   Defendants.           )   10:36 a.m.
                                         )   Washington, D.C.
                                         )
  * * * * * * * * * * * * * * * *


                    TRANSCRIPT OF MOTION HEARING
               BEFORE THE HONORABLE ROYCE C. LAMBERTH,
              UNITED STATES DISTRICT COURT SENIOR JUDGE


 APPEARANCES:

 FOR THE PLAINTIFF:           LARRY E. KLAYMAN
                              2020 Pennsylvania Avenue, NW
                              Suite 800
                              Washington, DC 20006
                              (310) 595-0800
                              Email: Leklayman@gmail.com


 FOR J. ZUCKER,               STEPHEN J. FUZESI
 C. CUOMO and CNN:            KEVIN TAYLOR BAINE
                              NICHOLAS G. GAMSE
                              725 12th St. NW
                              Washington, DC 20005
                              (202) 434-5010
                              Email: Sfuzesi@wc.com


 FOR K. ROBILLARD,            JEAN-PAUL JASSY
 HUFFINGTON POST:             JASSY VICK CAROLAN LLP
                              800 Wilshire Boulevard, Suite 800
                              Los Angeles, CA 90017
                              310-870-7048


                         (APPEARANCES CONTINUED)
Case 1:19-cv-03366-RCL Document 39-1 Filed 04/30/20 Page 2 of 3   2


 APPEARANCES (continued):


                              -AND-

                         LAURA FRAHER
                         SHAIRPO, LIFSCHITZ & SCHRAM, PC
                         1742 N Street, NW
                         Washington, DC 20036-2912
                         (202) 689-1900
                         Email: Fraher@slslaw.com



 FOR ROLLING STONE,      ALISON SCHARY
 TESSA STUART:           Davis Wright Tremaine LLP
                         1919 Pennsylvania Avenue, N.W.
                         Suite 800
                         Washington, DC 20006
                         (202) 973-4248
                         Email: Alisonschary@dwt.com




 Court Reporter:         Elizabeth Saint-Loth, RPR, FCRR
                         Official Court Reporter
                         Washington, D.C. 20001




            Proceedings reported by machine shorthand,
        transcript produced by computer-aided transcription.
     Case 1:19-cv-03366-RCL Document 39-1 Filed 04/30/20 Page 3 of 3         49


1                  MR. KLAYMAN:    Your Honor, we did cite cases with

2      regard to both actual malice and constitutional malice.          And

3      you can -- there is an inference there is a presumption that

4      can be raised from the constitutional malice as well as I

5      was saying with the Judicial Watch case, where we went to a

6      jury.    We did discovery before that.       Without discovery, we

7      wouldn't have seen internally what was going on.

8                  So what's important here is that we have a full

9      recitation.    I mean, if they win at the end, which I firmly

10     believe they won't, then at least we have been able to get

11     to the bottom of it.      It's no secret here that CNN hates the

12     guts of my client, hates me, and hates the president --

13     hates conservatives in general.        I know that -- I am not

14     saying that to influence you, it's just a fact.          Turn the TV

15     on every day.

16                 So, consequently, it is relevant.        It is a factor

17     to consider actual malice.       In this case, on the facts, he

18     clearly is not a felon.      They had reason to know he is not a

19     felon.    They had reason to know he didn't go to prison.

20     They had reason to know what else we allege.          We have said

21     that specifically in the complaint.        But if Your Honor does

22     not feel it is specific enough, I will move to amend it with

23     your leave in that regard.

24                 But I do take umbrage at CNN getting up here and

25     saying that it isn't in the complaint in terms of leaving
